J-A27003-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                           IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                            Appellant

                       v.

JEFFREY STEVEN CULVER

                                                           No. 55 EDA 2016


                   Appeal from the Order November 19, 2015
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0002949-2015


BEFORE: PANELLA, J., LAZARUS, J., and FITZGERALD, J.*

MEMORANDUM BY PANELLA, J.                               FILED JANUARY 10, 2017

        Appellant, the Commonwealth of Pennsylvania, appeals from the order

granting appellee, Jeffrey Steven Culver’s, motion to suppress. The

Commonwealth argues that the suppression court erred in concluding that

the Pennsylvania State Trooper who arrested Culver lacked probable cause

to initiate a traffic stop. After careful review, we conclude that the

suppression court’s factual findings are supported by the record, and further,

that the suppression court did not commit an error of law or abuse its

discretion in ordering the evidence suppressed. We therefore affirm.

        At   the   suppression    hearing,     the   Commonwealth   presented   the

testimony of Pennsylvania State Police Trooper Jason Zachariah. Trooper
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A27003-16


Zachariah testified that he was travelling southbound on Route 1 when he

noticed Culver’s vehicle at the intersection of Route 1 and State Farm Road.

See N.T., Suppression Hearing, 9/18/15, at 8-9. Culver was in the left lane

of northbound Route 1 with his left turn signal activated. See id., at 9.

      Concerned that the vehicle would make a left turn despite the traffic

sign prohibiting such turns, Trooper Zachariah pulled over to the right side

of southbound Route 1. See id. From his position south of the intersection,

Trooper Zachariah watched as Culver proceeded to execute a u-turn onto

Route 1 southbound. See id. Trooper Zachariah testified that after executing

the u-turn, Culver proceeded from the right lane to the far left lane of Route

1 without utilizing his left turn signal. See id., at 10.

      Culver proceeded to the intersection of Route 1 and Route 202, staying

in the far left turn only lane. See id., at 10-11. As Culver approached the

intersection, Trooper Zachariah testified that Culver activated his right turn

signal and crossed over solid white lines separating the lanes of travel to the

far right turn only lane. See id., at 11-12. Culver turned onto Route 202

northbound. See id., at 13. Trooper Zachariah followed him, and pulled

Culver over shortly thereafter. See id.

      Trooper Zachariah’s affidavit of probable cause contains the following

summary of the incident:

      I was on routine patrol in the area of SR0001 north at State
      Farm Dr., …, when I observed [Culver’s vehicle] cross the center
      lane line and not drive as close as practical to the right curb. I
      then observed the vehicle make an illegal U-turn at State [F]arm

                                       -2-
J-A27003-16


      drive. I then observed the vehicle move into the left lane without
      signaling and then make a right turn onto SR 0202 from the left
      lane without signaling. I then activated my emergency lights and
      stopped the vehicle at SR0202 just north of SR0001.

Affidavit of Probable Cause, 1/19/15, at 1.

      At the preliminary hearing in this case, Trooper Zachariah testified that

he was travelling northbound on Route 1 behind Culver when he observed

Culver move from the center lane to the left lane of Route 1 without

signaling. See N.T., Preliminary Hearing, 5/7/15, at 15-16. Trooper

Zachariah testified that he followed Culver through the u-turn onto Route 1

southbound. See id., at 16.

      After following Culver through the u-turn, Trooper Zachariah testified

that he observed Culver move from the center lane of northbound Route 1 to

the far left lane without activating his turn signal. See id., at 17. Culver

then crossed over to the far right hand lane to turn onto Route 202

northbound. See id. Trooper Zachariah testified that Culver did not utilize

his right turn signal while moving from the far left lane to the far right lane.

See id., at 18.

      Trooper Zachariah’s patrol car was equipped with a Mobile Vehicle

Recorder. The Commonwealth made a copy of the MVR recording of the

incident a part of the record at the suppression hearing. The MVR recording

reveals that Trooper Zachariah was travelling southbound on Route 1 when

he passed Culver’s vehicle at the intersection of State Farm Road. After

several seconds, Trooper Zachariah pulled his vehicle to the right shoulder.

                                     -3-
J-A27003-16


The MVR recording does not capture Culver’s u-turn, or its immediate

aftermath. When Culver’s vehicle next appears in the recording, it is in the

far left lane of Route 1 southbound. Culver activates his right turn signal,

and proceeds to cross to the far right lane and turn onto Route 202

northbound.

      After reviewing the MVR recording, the suppression court granted

Culver’s suppression motion. The Commonwealth filed a timely notice of

appeal, which it later amended to include a Pa.R.A.P. Rule 311(d)

certification. The suppression court filed an opinion and attached its findings

of fact and conclusions of law.


      The Commonwealth contends that the suppression court erred as a

matter of law in granting Culver’s motion to suppress. We review such a

claim pursuant to the following standards.

      The issue of what quantum of cause a police officer must
      possess in order to conduct a vehicle stop based upon a possible
      violation of the Motor Vehicle Code is a question of law, over
      which our scope of review is plenary and our standard of review
      is de novo. However, in determining whether the suppression
      court properly denied [or affirmed] a suppression motion, we
      consider whether the record supports the court’s factual findings.
      If so, we are bound by those facts and may reverse only if the
      legal conclusions drawn therefrom are in error.

Commonwealth v. Holmes, 14 A.3d 89, 94 (Pa. 2011) (citations omitted).

      After a thorough review of the record, including the MVR recording, the

briefs of the parties, the applicable law, and the well-reasoned opinion of the

Honorable Gregory M. Mallon, we conclude that the Commonwealth is not

                                     -4-
J-A27003-16


entitled to relief. See Suppression Court Opinion, filed April 28, 2016, at 1-

11. Accordingly, we affirm on the basis of the suppression court’s opinion.

      Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/10/2017




                                     -5-
Circulated 12/20/2016 01:57 PM